Citation Nr: 1022531	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depression for the period prior to June 8, 2009.

2.  Entitlement to an initial rating in excess of 50 percent 
for major depression for the period beginning June 8, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1966 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the RO.  The Board remanded the issue on appeal in 
May 2008 and March 2009 for further development of the 
record.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in March 
2008.  A transcript of the hearing is of record.

The Veteran requested a hearing before a Veterans Law Judge 
at the RO in a May 2010 statement.  He subsequently withdrew 
his request in May 2010.  See 38 C.F.R. § 20.702(e) (2009).  


FINDINGS OF FACT

Throughout the entire period of the appeal, the Veteran's 
major depression symptoms are shown to be severe in nature 
and more nearly approximated by occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships.  Total 
occupational and social impairment is not demonstrated.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for the assignment of an evaluation of 70 
percent, but no higher, for major depression for the entire 
period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9434 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in June 2002, May 2008, and April 2009 .  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for major 
depression in a notice of disagreement, no further duty to 
inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the May 2008 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code  9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1966 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the RO.  The Board remanded the issue on appeal in 
May 2008 and March 2009 for further development of the 
record.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in March 
2008.  A transcript of the hearing is of record.

The Veteran requested a hearing before a Veterans Law Judge 
at the RO in a May 2010 statement.  He subsequently withdrew 
his request in May 2010.  See 38 C.F.R. § 20.702(e) (2009).  


FINDINGS OF FACT

Throughout the entire period of the appeal, the Veteran's 
major depression symptoms are shown to be severe in nature 
and more nearly approximated by occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships.  Total 
occupational and social impairment is not demonstrated.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for the assignment of an evaluation of 70 
percent, but no higher, for major depression for the entire 
period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9434 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in June 2002, May 2008, and April 2009 .  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for major 
depression in a notice of disagreement, no further duty to 
inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the May 2008 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code  9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

Factual Background and Analysis

In the appealed May 2003 rating decision, the RO granted 
service connection for major depression and assigned a 30 
percent rating effective April 12, 2002, the date the 
Veteran's claim concerning entitlement to service connection 
for major depression was received.  In a January 2010 rating 
decision, the RO increased the Veteran's rating for his 
service-connected major depression to 50 percent effective 
June 8, 2009.  Since the increase during the appeal did not 
constitute a full grant of the benefit sought, the Veteran's 
claim for an increased evaluation for the service-connected 
major depression remains on appeal.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993).

In an October 2001 private treatment record, M.K.H., M.D., 
reported that the Veteran complained of anxiety with 
increased irritability, frustration, increased sleep and 
decreased appetite.  In general, he was "having a hard 
time" without reason.  He reported that approximately every 
five to six years he would get moody and depressed, putting a 
strain on his interpersonal relationships.  He was divorced 
(previously married for 22 years) and had four grown 
children.  He had been living with his current girlfriend for 
the past seven to eight years.  Dr. H. noted the Veteran's 
long history of depression and anxiety and indicated that he 
had treated the Veteran in the past.  The Veteran denied 
having suicidal ideation or intent.  On objective 
examination, the Veteran was neat, tidy and cooperative.  He 
talked clearly, audibly and rationally.  His speech was 
clear; however, it lacked spontaneity.  His affect was 
appropriate and there was no evidence of psychosis, thought 
disorder, bizarre thought processes or tangential or 
circumstantial thinking.  Abstract thinking showed some 
concretization.  He appeared of average intelligence and 
insight, judgment and problem solving seemed fair.  There was 
no indication of homicidal or suicidal ideation or intent.  
He had no particular hobbies and did not belong to any clubs 
or organizations.  He could take care of his activities of 
daily living and was not dependent on drugs or alcohol.  The 
diagnosis was major depression, moderate to moderately severe 
in nature.  A GAF score of 60 was assigned.  The examiner 
recommended medication for his mood swings and reported that 
the Veteran showed some paranoia.  He was encouraged to 
return if the symptoms worsened.

In a December 2001 private treatment record, D.B., M.A., a 
clinical psychologist, noted the Veteran's long history of 
depression.  The Veteran demonstrated minimal to moderate 
anxiety.  He was readily upset, felt more nervous than was 
typical, had little energy and had aches and pains.  He also 
reported trouble sleeping and feelings of apprehension.  The 
examiner reported that testing showed marked to severe 
depression.  The Veteran felt sad (more so in the mornings), 
had trouble sleeping, had decreased appetite, had some social 
disinterest and felt his mind was not clear.  He had 
difficulty performing tasks he once completed and felt his 
life was not full at all.  However, he did exhibit some hope 
for the future but did feel others would be better off if he 
were dead.

In a March 2002 treatment record, Dr. H. reported that he had 
been treating the Veteran for moderate to moderately severe 
major depression since 1978.  The physician reported that the 
Veteran's symptoms had a tendency to worsen during times of 
increased stress.

During an April 2003 VA psychiatric examination, the Veteran 
complained of extreme depression, feelings of 
hopelessness/helplessness and feelings of tiredness.  He had 
no pep, energy or desire to do anything.  He had problems 
with concentration; difficulty sleeping at night; and, a 
variable appetite.  He did not feel comfortable in social 
situations and tended to be withdrawn.  He had a loss of 
self-esteem and lacked confidence.  He got nervous, anxious 
and edgy and felt like he didn't have much to look forward 
to.  In short, he had a very pessimistic outlook.  He denied 
homicidal or suicidal ideation or intent.  He had no 
hallucinations or delusions.

He had been married once for 22 years and had four grown 
children.  He and his wife divorced because they simply could 
not get along.  He denied any family history of psychiatric 
problems and denied having any major problems while growing 
up.  On a daily basis he "piddles" around the house.  He 
did not have many friends.  He worked as an electrician for 
13 years in the coal mines and also did manufacturing; 
however, he was not currently employed.  Objectively, he was 
appropriately dressed, generally pleasant and cooperative.  
He was anxious and his mood and affect were depressed.  He 
was oriented and there was no evidence of any active 
hallucinations or delusions.  Attention and concentration 
were impaired.  Memory recall and judgment were intact.  
There was no evidence of looseness of associations, flight of 
ideas or pressured speech.  His fund of knowledge was 
appropriate and there were no obsessive thoughts, compulsive 
actions or homicidal or suicidal ideation or intent.  The 
diagnosis was major depression and the Veteran was assigned a 
GAF score of 50.  The examiner commented that the Veteran had 
problems with depression that first manifested during his 
period of service.  Lexapro offered some relief; however, the 
Veteran continued to have problems with hopeless/helpless 
feelings.  Additionally, he felt tired and let down; was 
easily irritated; and, had difficulty being around people.  
Also noted was the Veteran's difficulty with concentration 
and maintaining interest in things.

In a February 2005 VA examination, the Veteran reported that 
he continued to have a lot of problems.  He had not had any 
formal psychiatric treatment since his last examination and 
quit taking antidepressants.  Rather, he tried to manage his 
psychiatric disability with a new exercise regimen that he 
indicated had helped.

He continued to have problems with his "nerves" and 
depression.  He felt very angry, irritable and upset.  He did 
not want to associate with others.  He had problems with his 
impulse and anger control.  He had major problems getting 
along with people, including his family members.  He became 
emotional very easily, got depressed, felt hopeless/helpless, 
felt tired and let down, had no energy or pep and had no 
desire to do anything.  He had no sleep impairments but still 
felt tired and rundown during the day.  His appetite was 
okay.  He had no present suicidal ideation but did have 
history of attempt back in 1980s.  He was very critical and 
tried to find fault with everything and everybody.  This 
critical nature led to his divorce (he had been married for 
20 years) and poor relationship with two of his children (he 
had four children total).  He was uncomfortable in social 
situations and found it hard to form relationships and 
maintain friendships.  His daily routine consisted mainly of 
watching television and going to the gym.  Sometimes he would 
go shop in the mall.

Objectively, he appeared irritable, upset, angry and 
depressed.  He was oriented in three spheres and there was no 
evidence of any active hallucinations or delusions.  His 
attention and concentration were impaired; however, memory, 
recall and judgment were intact.  There was no evidence of 
looseness of associations, flight of ideas or pressured 
speech.  Fund of knowledge was appropriate for education 
level and background.  There were no obsessive thoughts or 
compulsive actions.  He denied being actively suicidal or 
homicidal.

The diagnosis was depression, moderate and GAF score of 50 
was assigned.  The examiner found that the Veteran continued 
to have problems with depression.  The examiner noted that 
the Veteran was not currently receiving treatment or taking 
medications and recommended that the Veteran get back into 
treatment and consider taking antidepressant medication.  
Also noted was the Veteran's difficulty with interpersonal 
relationships and his lack of social life.  

In a December 2005 VA treatment record, the Veteran's mood 
appeared to be slightly irritable and more depressed.  His 
affect was guarded.  His recent and remote memories were 
grossly intact.  There were no flights of ideas, looseness of 
association, suicidal or homicidal ideations, current 
hallucinations, delusional thoughts or obsessive thoughts or 
compulsive actions.  He appeared of average intelligence.    
The assessment was major depression and a GAF range of 45-50 
was assigned.

VA treatment records from January 2006 to August 2007 
documented the ongoing treatment he received for his major 
depression.  Some records reflect a regression in symptoms 
manifested by mildly depressed mood, appropriate affect, 
cooperative engagement and active participation in treatment 
session (March 2006-February 2007).  Whereas other records 
document an increase in symptoms manifested by depressed mood 
and blunted affect (April 2007-August 2007).  The assigned 
GAF scores ranged from 40 to 60.

In a January 2007 private treatment record, the Veteran 
complained that he could not get things done.  He remained 
moody and anxious and had crying spells.  He felt useless and 
worthless and had a hard time coping with life in general.  
He was divorced and currently lived with his girlfriend of 14 
years.  He had four grown children.  On objective 
examination, his appearance was unremarkable.  His speech was 
clear, audible and rational; however, it lacked spontaneity.  
His affect was of some dysphoria.  He was oriented and showed 
no evidence of psychosis or thought disorder.  Cognition was 
intact and there was no evidence of bizarre thought 
processes, tangential or circumstantial thinking.  Abstract 
thinking was appropriate.  He had no auditory or visual 
hallucination or active homicidal or suicidal ideations or 
intent.  Insight, judgment and problem solving were fair.  He 
had no particular hobbies or alcohol or drug related 
problems.  The diagnosis was major depression, moderate to 
moderately severe in nature and a GAF score of 40 was 
assigned.  The Veteran was instructed on his medication 
regimen and advised to return for further treatment if the 
symptoms worsened.

In a February 2008report, Dr. H. reported that the Veteran 
struggled with symptoms of paranoia, anger/agitation, 
anxiety, depression and a general lack of trust for people.  
The physician noted there was a fluctuation in symptoms over 
the years but noted recent treatment showed a worsening of 
the symptoms.  The physician opined that the Veteran was not 
a candidate for any gainful employment or vocational 
rehabilitation.  

In a May 2008 private treatment record, the Veteran reported 
that he did well as long as he took his medication and 
attended his counseling sessions.  He had a little paranoia 
but there was no evidence of psychosis or thought disorder.  
He had no reported side effects from his medication and had 
no sleeping or eating impairments.  He denied any suicidal or 
homicidal thoughts and did not report any hallucinations or 
delusions.  Objectively, his mood was stable and his affect 
was euthymic.  His thoughts were logical with no indication 
of psychosis.  He was oriented in three spheres and insight 
and judgment were fair.  The diagnosis was major depression, 
moderate to moderately severe in nature.  The examiner noted 
the Veteran was stable with treatment and he was encouraged 
to get involved in a hobby, exercise routine or church 
activity.  The Veteran was advised to continue with his 
current treatment.

In a June 2008 record, Dr. H. reported that the Veteran was 
somewhat isolative, his insight and judgment were fair and 
his mood was euthymic.  The diagnosed major depression was 
confirmed and a GAF range of 40-45 was assigned.  The 
examiner repeated his opinion that the Veteran was not a 
candidate for gainful employment or vocational 
rehabilitation.

In September 2008, the Veteran underwent VA examination to 
evaluate the severity of his depression.  He complained of 
depression, anxiety, poor concentration, sleeping impairment 
and memory impairment.  He had poor interpersonal interaction 
and was rather aloof and stayed to himself.  He was moody, 
irritable and snappy and other medical concerns aggravated 
his psychiatric problems.  He had occasional panic attacks, 
did not do well in crowds and had paranoid feelings that 
people were watching him.  Objectively, he talked clearly, 
audibly and rationally.  His mood was dysphoric.  He was a 
little guarded and suspicious; however, there was no evidence 
of psychosis.  There was no bizarre thought process, 
tangentiality or circumstantial thinking.  Abstract thinking 
was appropriate and his intelligence was average.  Cognition, 
concentration and memory were poor; however, insight, 
judgment and problem solving seemed to be fair.  The 
diagnosis was major depression, moderate to severe in nature.  
The examiner commented that there had been a functional 
deterioration in the Veteran's disability over the years.  
The examiner noted the symptoms of the disability and 
commented that a mood-stabilizing drug or other psychotic 
medication might offer relief.  The examiner offered an 
addendum opinion indicating that the Veteran's depression and 
anxiety affected him both socially and industrially.  The 
Veteran had poor concentration and was extremely agitated 
with poor memory and cognition.  The examiner also reported 
that the Veteran was rather withdrawn, panicky, stayed to 
himself and had poor interpersonal interaction.

In June 2009, the Veteran was afforded a VA psychiatric 
examination to evaluate the severity of his disability.  The 
examiner documented the history of treatment the Veteran 
received.  The Veteran complained of decreased energy and 
lack of interest in activities.  He got frustrated, was 
irritable and easily angered.  He worried quite a bit and was 
anxious and nervous.  He had not had any panic attacks in the 
last two months; however, he did have a history of panic 
attacks.  He did not like to socialize but did get along well 
with his fiancée and four children.  He did not have much 
contact with his own siblings.  He could not tolerate crowds.  
He had no active suicidal ideation or intent; however, he had 
previous history of attempt.

Objectively, he reported his anxiety level was high.  His 
speech was normal but his behavior showed mild agitation and 
irritability and he was anxious because he did not like 
coming to these appointments.  Thought processes were 
coherent and logical with some circumstantiality.  Thought 
content showed no delusions, audiovisual hallucinations or 
suicidal or homicidal thoughts.  His mood was dysthymic and 
his affect was anxious.  He worried quite a bit, especially 
about his physical ailments.  He reported some ruminations of 
depression.  Memory, insight and judgment were fairly intact.  
He had a normal mini-mental examination without any organic 
brain syndrome, dementia or mild cognitive impairment.

The diagnosis was major depressive disorder and a GAF range 
of 50-55 was assigned.  The examiner noted the Veteran had a 
history of depression with melancholy loneliness and troubles 
dealing with stressors in service and continued to have some 
ruminations of depression presently.  The severity of the 
depression was described as moderate to severe.  In this 
regard he had poor socialization and conflict with others.  
The examiner opined that the Veteran's depression led to 
occupational and social impairment with deficiencies in most 
areas.  In this regard, the examiner explained that the 
Veteran got depressed and anxious easily and tended to avoid 
people and had difficulty establishing and maintaining 
effective relationships.  The examiner advised the Veteran to 
continue his treatment.

Given its review of the evidence of record, the Board finds 
that for the entire period on appeal, the Veteran's service-
connected major depression is shown to be essentially 
productive of occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships.  In this regard, the Board 
notes that in an October 2001 private treatment record the 
diagnosis, based on examination findings, was major 
depression, moderate to moderately severe in nature.  In a 
December 2001 private treatment record the examiner reported 
that testing showed marked to severe depression.  In a March 
2002 treatment record, the private physician reported that he 
had been treating the Veteran for moderate to moderately 
severe major depression since 1978.  

In an April 2003 VA examination report, the diagnosis, based 
on the examination findings, was major depression.  The 
examiner commented that the Veteran had problems with 
depression since his period of service and continued to have 
problems with hopeless/helpless feelings.  The Veteran felt 
tired and let down; was easily irritated; and, had difficulty 
being around people.  The examiner also noted the Veteran had 
difficulty with concentration and in maintaining interest in 
things.  In the February 2005 VA examination report, the 
diagnosis, based on the examination findings, was depression, 
moderate.  The examiner found that the Veteran continued to 
have problems with depression and noted his difficulty with 
interpersonal relationships and his lack of social life.  

In a January 2007 private treatment record, the diagnosis was 
major depression, moderate to moderately severe in nature.  
In a February 2008 treatment record, the private physician 
reported that there was a fluctuation in the Veteran's 
depressive symptoms over the years but noted recent treatment 
showed a worsening of the symptoms.  In a September 2008 VA 
examination report, the diagnosis was major depression, 
moderate to severe in nature.  The examiner commented that 
there had been a functional deterioration in the Veteran's 
disability over the years.  The examiner also reported that 
the Veteran's depression and anxiety affected him both 
socially and industrially and indicated he had poor 
interpersonal interaction.  

In the June 2009 VA examination report, the Veteran's major 
depression was confirmed and the examiner found that the 
Veteran's depression led to occupational and social 
impairment with deficiencies in most areas and explained that 
the Veteran got depressed and anxious easily and tended to 
avoid people and had difficulty establishing and maintaining 
effective relationships.

The Board also notes that the medical evidence of record 
shows the Veteran has been consistently assigned GAF scores 
that ranged from 40 to 60.  GAF scores that range from 40-50 
are assigned for major depression with serious symptoms 
and/or major impairment.  A disability evaluation shall be 
assigned based on all the evidence of record that bears on 
occupation and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination, or solely on the basis of social 
impairment.  See 38 C.F.R. §§ 4.126 (2009).  Although the 
Veteran's GAF scores are not dispositive, they must certainly 
be considered in the evaluation of the service-connected 
major depression.  Overwhelmingly, the Veteran's major 
depression symptoms are found to be moderate to severe in 
nature and he is shown to have difficulty in interpersonal 
relationships.  

Given this medical evidence of record, it is concluded that 
the Veteran's major depression symptoms more likely 
approximate the higher rather than the lower rating.  For 
these reasons, a 70 percent evaluation is warranted for the 
entire appeal period.  38 C.F.R. § 4.130 DC 9434.

Total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name is not 
demonstrated by the medical evidence of record.  To that end, 
the Board is aware of the February and June 2008 statements 
from the private physician indicating the Veteran was not a 
candidate for gainful employment or vocational 
rehabilitation.  However, these statements are not adequately 
explained and unsupported by the objective evidence.  For 
these reasons, the Veteran does not warrant a higher 
evaluation.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the Veteran's major depression 
has not necessitated frequent periods of hospitalization and 
there is no objective evidence that it resulted in marked 
interference with his employment.  The facts of this case do 
not present such an extraordinary disability picture such 
that the Board is required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

	(CONTINUED ON NEXT PAGE)




ORDER

An initial increased evaluation of 70 percent, but not 
higher, for the service-connected major depression; for the 
entire appeal is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


